Fourth Court of Appeals
                               San Antonio, Texas
                                     January 5, 2017

                                   No. 04-16-00793-CV

              IN THE INTEREST OF G.A.M. AND G.A.M., CHILDREN,

                From the 225th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015PA00997
                   Honorable Charles E. Montemayor, Judge Presiding


                                     ORDER
    Geneva Garcia’s request for an extension of time to file the reporter’s record is
GRANTED. The reporter’s record is due on January 12, 2017.


                                                 _________________________________
                                                 Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of January, 2017.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court